Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
 Applicant’s argument in the reply filed 23 Nov 2021 has been fully considered but is found not persuasive. 
 Applicant argues on the basis that Navarro does not specify the steps of: during the preparation of the first beverage, inserting a second capsule into the positioner, recognizing, by the sensing member, the second capsule; and, when the preparation of the first beverage is completed, opening the positioner, feeding the ingredient processing member with the second capsule, closing the ingredient processing chamber automatically, and starting preparation of a second beverage. Further, Applicant argues that the Office Action does not establish any reason or motivation for one of ordinary skill in the art to modify Navarro to include the steps of inserting the second capsule into the positioner during the preparation of the first beverage and automatically starting preparation of the second beverage when the first beverage is completed. Applicant additionally argues that such modification would require substantial changes to the structure thereof. 
However, the arguments are not persuasive for the following reasons: The rejection is not making a modification to Navarro to arrive to the claimed invention. Rather, the rejection is based on legal precedent as a source of supporting rationale. That is, Navarro differs from the claim by being silent to automatically processing a second capsule upon completion of a first capsule. This is an automation of the manual activity of simply selecting a second capsule once the first capsule is complete. Therefore, it is maintained that the claims are not sufficient to distinguish over the prior art by automating the manual activity of initiating a brewing of a second capsule (MPEP 2144.04.III). 
Applicant argues that nothing in Navarro suggests that the machine would allow a user to manually insert a second capsule onto the selection device 214 during the preparation of the first beverage (page 8 of the remarks) and would require substantial reconstruction (page 9 of the remarks). The argument is found not persuasive because the machine of Navarro is capable of performing the recited step without substantial reconstruction. Navarro recites: 
so that a new selection can be made of main drum and pack which will not be operative until the seat 221 for capsule 217a of the main body of the selection device 216 is brought into the selection position again” (emphasis added, paragraph 101). 
That is, while the first beverage is being prepared in the machine of Navarro (first cartridge is at 217b), the machine is capable of independently moving the main drums and the secondary drums (200, 201) such that the next cartridge selection can be moved to above the positioner (217a) in preparation of the next beverage, where the next capsule is held by the upper part of positioner (see paragraph 101). This is construed to read on “inserting a second capsule into the positioner” which is consistent with applicant’s placement of the second capsule above the positioner seen in applicant’s Fig. 5b. When the positioner is rotated back to the selection position (paragraph 101 of Navarro), the capsule drops into 217a which is construed to read on the claimed “when the preparation of the first beverage is completed, opening the positioner, feeding the ingredient processing member with the second capsule”. Therefore, Navarro suggest that the machine is capable of allowing selection of the next beverage during operation of the first beverage. For these reasons, it is maintained that the difference is merely a level of automation or programming instruction that automatically initiates preparation of the second beverage upon completion of the first beverage.   

The Affidavit filed 23 Nov 2021 has been considered but is found not persuasive. 

Declarant argues Navarro would not have modified Navarro to arrive to the claimed invention having the steps of: during the preparation of the first beverage, inserting a second capsule into the positioner, recognizing, by the sensing member, the second capsule; and, when the preparation of the first beverage is completed, opening the positioner, feeding the ingredient processing member with the second capsule, closing the ingredient processing member automatically, and starting preparation of a second beverage (paragraphs 5-12 of Affidavit). 
However, the arguments are not persuasive because the Office Action is not making a modification to Navarro to arrive to the claimed invention. Rather, the rejection is based on legal 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792